TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00413-CV



                  Jagdish Patel, Bhanu Patel and Gayatri Patel, Appellants

                                                  v.

                                S & J of Athens, Inc., Appellee




            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           NO. 255,914, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a motion to dismiss their appeal. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                            ___________________________________________

                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellants’ Motion

Filed: October 9, 2003